               Case 1:20-cv-08872-AT Document 1 Filed 10/23/20 Page 1 of 13




                                   UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF NEW YORK



    ANDREW E. ROTH,

                          Plaintiff,
                                                                20 Civ. 8872
                   -v-
                                                                (Jury Trial Demanded)
    ARMISTICE CAPITAL, LLC, ARMISTICE
    CAPITAL MASTER FUND LTD., and                               COMPLAINT
    STEPHEN J. BOYD,

                          Defendants,

    and

    VAXART, INC.,

                          Nominal Defendant.



                  Plaintiff Andrew E. Roth (“Roth”), by his undersigned attorneys, alleges upon

information and belief as to all paragraphs except paragraph 2, as follows:

                                        Nature of the Action

          1.      This is an action to obtain disgorgement of “short-swing” profits obtained by

Defendants from purchases and sales of common stock, $0.0001 par value per share (the

“Common Stock”) of Nominal Defendant Vaxart, Inc. (“Vaxart” or the “Company”) in violation

of Section 16(b) of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §

78p(b) (“§16(b) or Section 16(b)”).1




1
  On June 8, 2020, Vaxart amended the Company’s Restated Certificate of Incorporation to
increase the authorized number of shares of common stock from 100 million to 150 million
shares and to decrease the par value of the Company’s capital stock from $0.10 to $0.0001.
            Case 1:20-cv-08872-AT Document 1 Filed 10/23/20 Page 2 of 13




                                           The Parties

       2.      Plaintiff Roth is a New York resident who is an owner of Vaxart Common Stock.

       3.      Defendant Armistice Capital, LLC (“Armistice Capital”) is a Delaware limited

liability company with its principal place of business at 510 Madison Avenue, 7th Floor, New

York, NY 10022. Armistice Capital is a registered investment adviser that provides investment

management services to private investment vehicles, including defendant Armistice Master Fund

(as hereinafter defined).

       4.      Defendant Armistice Capital Master Fund Ltd. (“Armistice Master Fund”) is an

exempted company incorporated under the laws of the Cayman Islands. Its business and mailing

address is c/o Armistice Capital, LLC, 510 Madison Avenue, 7th Floor, New York, NY 10022.

Armistice Master Fund is principally engaged in the business of investing in securities.2

       5.      Defendant Stephen J. Boyd (“Boyd”) is an individual with a business address at

510 Madison Avenue, 7th Floor, New York, NY 10022. Boyd is the sole owner, managing

member, and Chief Investment Officer of Armistice Capital and a director of Armistice Master

Fund. Boyd also serves as a member of Vaxart’s board of directors.3 An organizational chart

showing Boyd’s control over the foregoing parties and non-parties is annexed as Exhibit 1.

       6.      Nominal Defendant Vaxart is a Delaware corporation with offices at 385 Oyster

Point Boulevard, Suite 9A, South San Francisco, CA 94080, which trades on the Nasdaq Capital

Market exchange under the symbol VXRT.


2
  Armistice Master Fund is part of a master-feeder arrangement with non-parties Armistice
Capital Fund LP, a Delaware Limited Partnership (“Domestic Fund”), and Armistice Capital
Offshore Fund Ltd., an exempted company incorporated under the laws of the Cayman Islands
(“Offshore Fund”). The Domestic Fund and Offshore Fund (together, the “Feeder Funds”)
invest substantially all their assets in Armistice Master Fund.
3
  Boyd is also the sole owner of non-party Armistice Capital GP, LLC, which is the general
partner of Domestic Fund, and a director of Offshore Fund.


                                                2
              Case 1:20-cv-08872-AT Document 1 Filed 10/23/20 Page 3 of 13




                                      Jurisdiction and Venue

        7.       This action is brought derivatively on behalf of Vaxart pursuant to Section 16(b).

Jurisdiction of this Court and venue in this District are proper pursuant to 15 U.S.C. § 78aa in

that Defendants transact business in this District, and certain of the acts underlying this action

occurred in this District.

                                          Governing Law

        8.       Section 16(a) of the Exchange Act defines a “statutory insider” as [e]very person

who is directly or indirectly the beneficial owner of more than 10 percent of any class of any

equity security . . . which is registered pursuant to section 12, or who is a director or an officer of

the issuer of such security.” 15 U.S.C. §78p(a)(1).

        9.       Section 16(b) provides for disgorgement of “any profit realized” by any statutory

insider whenever there is “(1) a purchase and (2) a sale of securities (3) by an officer or director

of the issuer or by a shareholder who owns more than ten percent of any one class of the issuer’s

securities (4) within a six-month period.” Gwozdzinsky v. Zell/Chilmark Fund, L.P., 156 F.3d

305, 308 (2d Cir. 1998). Suit to recover any profits arising from those transactions are

recoverable by the issuer or by a shareholder suing derivatively on its behalf.

        10.      Under SEC Rule 16a-1(a)(1) promulgated under the Exchange Act, where two or

more persons “act as a partnership, limited partnership, syndicate, or other group for the purpose

of acquiring, holding or disposing of securities of an issuer” as set forth in Section 13(d)(3) of

the Exchange Act (“§13(d)”), such persons are deemed to be a “group” for purposes of

determining §16(b) liability. Under SEC Rule 16a-1, the shares held by persons in such a group

are aggregated to determine whether the group has a greater than 10% beneficial ownership in

the issuing corporation. If the aggregate number of shares beneficially owned by the group




                                                   3
              Case 1:20-cv-08872-AT Document 1 Filed 10/23/20 Page 4 of 13




exceeds 10%, under SEC Rule 16a-1(a)(2), each member of the group is deemed to be a greater

than 10% beneficial owner and is liable to disgorge profits arising from transactions by such

group member effected within a six-month period to the extent of their pecuniary interest in the

shares of the issuer.

                             Defendants’ Status as Statutory Insiders

        A.       Armistice Master Fund and Armistice Capital are a Vaxart Director

        11.      Boyd and Dr. Keith Maher, both members of Armistice Capital’s management

team, were appointed as directors of the Company on October 25, 2019. Vaxart announced the

appointment of Boyd and Maher as directors in a Form 8-K filed October 28, 2019.

        12.      At least as early as November 7, 2019, Armistice Master Fund and Armistice

Capital (together “Armistice”) became a “director” on the Vaxart board, and thus a statutory

insider for purposes of § 16(b) liability, by deputizing Boyd to perform its duties on the board.

Blau v. Lehman, 368 U.S. 403, 410, 82 S. Ct. 451, 7 L. Ed. 2d 403 (1962). See, e.g., Defendants’

SEC Form 4 (Insider Trading Report) (“Form 4”) filed on November 7, 2019 and June 30, 2020.

        13.      At all relevant times, Armistice functioned as a Vaxart director through Boyd,

who was deputized by Armistice to perform a director's duties not for himself but for Armistice.

        14.      Armistice is a statutory insider for purposes of §§ 16(a) and (b) of the Exchange

Act and are required to disgorge any profits they garnered through short-swing insider trading

(i.e., purchases and sales within a six-month period). 15 U.S.C. § 78m(d)(3); see also 17 CFR §

240.13d-5(b)(1).

        B.       The Armistice Capital Group

        15.      Defendants Armistice Capital, Armistice Master Fund, and Boyd acted together as

a group (the “Armistice Capital Group”) for the purpose of acquiring, holding, and disposing of




                                                  4
             Case 1:20-cv-08872-AT Document 1 Filed 10/23/20 Page 5 of 13




Vaxart Common Stock within the meaning of Sections 13(d)(3) and 16 of the Exchange Act.

The Armistice Capital Group members are under the common control and management of Boyd.

See Exhibit 1.

       16.       At all relevant times, the Armistice Capital Group was a statutory insider through

Armistice’s status as a Vaxart director and/or as greater than 10% beneficial owners of Vaxart

Common Stock.

       17.       At all relevant times, Armistice Master Fund was a director of Vaxart and/or

greater than 10% beneficial owner of Vaxart Common Stock, and therefore a statutory insider for

purposes of §§ 16(a) and (b) of the Exchange Act.

       18.       As all purchases and sales of Vaxart Common Stock were directed and made by

Boyd through Armistice Capital and Armistice Master Fund on behalf of each of the Armistice

Capital Group members, and allocated among the Armistice Capital Group members, a group

was formed and operative within the meaning of Sections 13(d)(3) and 16 of the Exchange Act

for the purpose of acquiring, holding and disposing of Vaxart Common Stock.

       19.       Other indicia of group activity include the facts that: (i) various SEC filings

concerning Vaxart Common Stock were made collectively on behalf of the Armistice Capital

Group members and signed by Boyd on behalf of Armistice Capital, Armistice Master Fund, and

himself; (ii) Armistice Capital is the investment manager to Armistice Master Fund and Boyd is

the sole owner, managing member, and Chief Investment Officer of Armistice Capital; (iii) Boyd

is a director of Armistice Master Fund; (iv) Defendants operate out of the same office with the

same employees; and (v) all Defendants other than Boyd bear the Armistice name.

       20.       From Vaxart’s perspective, the Armistice Capital Group was a single shareholder

that at one time owned more than 50% of the Company’s Common Stock.




                                                   5
               Case 1:20-cv-08872-AT Document 1 Filed 10/23/20 Page 6 of 13




         21.      The Capital Group garnered short-swing profits in the transactions hereinafter set

forth that are disgorgeable to the Company.

                                             Background

         A.       Overview of Vaxart and its COVID-19 Vaccine Candidates

         22.      Vaxart is a clinical-stage biotechnology company focused on developing oral

recombinant protein vaccines that are administered by tablet rather than by injection. In its

public filings with the SEC, Vaxart claims that its vaccines are designed to generate broad and

durable immune responses that protect against a wide range of infectious diseases and may also

be useful for the treatment of chronic viral infections and cancer. Vaxart also states that it

believes tableted vaccines are easier to distribute and administer than injectable vaccines and

have the potential to significantly increase vaccination rates.

         23.      On March 18, 2020, Vaxart announced that it entered into an agreement with

Emergent BioSolutions Inc. for the development and manufacturing of an oral Coronavirus

(COVID-19) vaccine candidate. See the Company’s Form 8-K filed with the SEC on March 19,

2020. This announcement led to a sharp increase in the price of the Company’s Common Stock.

On the morning of March 18, 2020, the price increased 42% from $1.93, the prior day’s close, to

$2.75.

         24.      On April 21, 2020, Vaxart announced that its lead vaccine candidates generated

anti-SARS CoV-2 antibodies in all tested animals after the first dose and that the Company

expected to announce additional four-week data within days and the selection of a lead

development candidate shortly thereafter. The price of the Company’s Common Stock again

jumped 22% in the wake of the news, from $2.37 to $2.90.




                                                   6
             Case 1:20-cv-08872-AT Document 1 Filed 10/23/20 Page 7 of 13




       25.      In a May 12, 2020 press release, Vaxart’s CEO Wouter Latour, MD announced

that the Company “was on track to start a first Phase 1 study in the second half of this year with

our oral tablet vaccine” and that its “lead candidate vaccines performed well in preclinical

testing, generating very high levels of antibodies.”

       26.      On June 25, 2020, the Company announced that its oral COVID-19 vaccine had

been selected to participate in a non-human primate (NHP) challenge study, organized and

funded by Operation Warp Speed, a new national program aiming to provide substantial

quantities of safe, effective vaccine for Americans by January 2021. The study is designed to

demonstrate the efficacy of Vaxart’s oral COVID-19 vaccine candidate. The Company’s CEO

Andrei Floroiu described the news in a press release on June 26, 2020: “We are very pleased to

be one of the few companies selected by Operation Warp Speed, and that ours is the only oral

vaccine being evaluated. SARS-CoV-2, the coronavirus that causes COVID-19, is primarily

transmitted by viral particles that enter through the mucosa -- nose, mouth or eyes -- strongly

suggesting that mucosal immunity could serve as the first line of defense …. In addition, our

vaccine is a room temperature-stable tablet, an enormous logistical advantage in large

vaccination campaigns.” This news led to two days of sharp increases in the Company’s

Common Stock, from the $3.19 closing price on June 24, 2020 to the $6.26 closing price on June

25, 2020 (a 96% increase), and then to the $11.49 opening price on June 26, 2020 (an 83.5%

increase).

       B.       Defendants’ Status as a Greater Than 10% Owner of Vaxart Common Stock

       27.      Defendants began purchasing Vaxart Common Stock in August 2018. The funds

for Defendants’ purchase of those and all other shares of Vaxart Common Stock came from the

working capital of Armistice Master Fund, which is the direct owner of the Company’s Common




                                                 7
             Case 1:20-cv-08872-AT Document 1 Filed 10/23/20 Page 8 of 13




Stock. Armistice Capital and Boyd, who solely owns Armistice Capital, beneficially own at least

8% of Armistice Master Fund. See Armistice Capital Form ADV, May 20, 2020.

       28.      After about one year, Defendant Armistice Master Fund owned 25 million shares,

or 65.2% of the Company’s outstanding Common Stock, and also owned Common Stock

Purchase Warrants, issued as of April 11, 2019 and September 30, 2019, to purchase respectively

4,090,909 shares of Common Stock (the “1.10 Warrant”) and 16,666,667 shares of Common

Stock (the “$.30 Warrant”) (collectively, the “Armistice Warrants”). All Defendants had shared

beneficial ownership in Armistice Master Fund’s holdings in the Company’s Common Stock.

       29.      Each of the Armistice Warrants was subject to a beneficial ownership limitation

(“blocker provisions”), 4.99% in the case of the $1.10 Warrant and 9.99% in the case of the

$0.30 Warrant. See Form 8-K filed by Vaxart with the SEC on June 9, 2020; Amendment No. 2

to Schedule 13D (Beneficial Ownership Report) filed by Armistice Capital, Armistice Master

Fund, and Boyd on November 1, 2019.

       30.      In a Form 4 filed with the SEC on April 30, 2020, Defendants reported the sale of

6,600,000 shares of the Company’s Common Stock from April 28, 2020 to April 30, 2020,

realizing $20,000,000. They further reported that on April 30, 2020, Defendants agreed to

disgorge $661,118.15 to the Company, representing short-swing profits under Section 16(b) of

the Exchange Act they realized as a result of these sales being matched against previous

purchases of common stock by the Reporting Persons made in November 2019.

       31.      From May 5, 2020 to June 3, 2020, Defendants sold an additional 11,600,000

shares of the Company’s Common Stock. Defendants reported in a Form 4 filing on June 3,

2020 that they had beneficial ownership of 7,000,000 shares of Vaxart Common Stock.




                                                8
              Case 1:20-cv-08872-AT Document 1 Filed 10/23/20 Page 9 of 13




           C.    The Armistice Warrant Amendment Agreements

        32.      On June 8, 2020, the Company and Armistice Master Fund agreed to material

amendments to the Armistice Warrants (the “Warrant Amendment Agreements”) to increase the

beneficial ownership limitation for both the $1.10 and $0.30 Warrants to 19.99%. The Warrant

Amendment Agreements also removed a requirement of the Armistice Warrants that Armistice

Master Fund provide 60 days’ notice before exercise of the Warrants. Neither the Company nor

the Defendants have made the Warrant Amendment Agreements publicly available as of the

filing of this Complaint. See Amendment No.7 to Schedule 13D, filed with the SEC on June 9,

2020.

        33.      The Warrant Amendment Agreements constitute the grant of new warrants and

cancellation of the prior warrants. As amended, the increase in the beneficial ownership

limitations from 9.99% to 19.99% represents a deemed purchase of 9,403,510 shares of Vaxart

Common Stock corresponding to the Armistice Capital Group’s increase in beneficial ownership

cap from 9.99% to 19.99% (the “Additional Share Purchase”). The deemed purchase price for

the Additional Share Purchase is the closing price on June 8, 2020, or $2.39. See SEC Rule 16b-

6(c)(2).

        34.      The effect of the Warrant Amendment Agreements was that Defendants could

immediately exercise the Armistice Warrants and sell-off their holdings in the Company’s equity

securities.

           D.    Defendants’ Short-Swing Transactions in This Action

        35.      On June 9, 2020, Defendants filed Amendment No.7 to Schedule 13D, which

disclosed the Warrant Amendment Agreements and the resulting increase in Defendants’

beneficial ownership of Vaxart Common Stock to 16,785,583 shares, representing 19.99% of the




                                                9
            Case 1:20-cv-08872-AT Document 1 Filed 10/23/20 Page 10 of 13




Company’s outstanding Common Stock. Notably, Defendants did not file a Form 4 to report the

Additional Share Purchase or the increase in beneficial ownership cap pursuant to the Warrant

Amendment Agreements, failing to comply with their disclosure obligations.

       36.     Thereafter, in Amendment No. 8 to Schedule 13D, filed June 30, 2020,

Defendants disclosed that, on June 26, 2020 and June 29, 2020, Armistice Master Fund exercised

warrants for 16,666,667 and 4,090,909 shares, respectively, at prices of $0.30 and $1.10 per

share, totaling 20,757,576 shares. Defendants further disclosed that between June 26, 2020 and

June 29, 2020 Armistice Master Fund sold substantially all its holdings in the Company’s

Common Stock, including the 20,757,676 shares it obtained through exercising the Armistice

Warrants.

       37.     Based on the foregoing filings, Defendants realized short-swing profits of at least

$87,121,800 resulting from the Additional Share Purchase on June 8, 2020 of 9,403,510 shares at

the purchase price of $2.39 per share, and then sold these shares on June 26 and 29 as reported in

its Schedule 13D/A filed June 30, 2020.

       38.     At all relevant times, the Armistice Group was a statutory insider. However,

because the Armistice Group violated its reporting requirements under Section 16(a) of the

Exchange Act, it is not possible to determine the extent of the short-swing profits that the

Armistice Group garnered in violation of Section 16(b). However, based on the reported

transactions in the Company’s Common Stock, it is all but certain that Defendants garnered

short-swing profits of as at least $87,121,800.

                                  Allegations as to the Demand

       39.     On July 27, 2020, Plaintiff made demand on the Board of Directors of the

Company to commence this lawsuit based on the facts alleged above. By letter dated September




                                                  10
            Case 1:20-cv-08872-AT Document 1 Filed 10/23/20 Page 11 of 13




25, 2020, the Company’s outside counsel advised that the Company would not pursue legal

action.

                         AS AND FOR A FIRST CLAIM FOR RELIEF
                           AGAINST ARMISTICE MASTER FUND

          40.   Plaintiff repeats and realleges the allegations contained in paragraphs 1 through

39, supra, as if fully set forth herein.

          41.   At all relevant times, Armistice Master Fund and Armistice Capital was a director

of Vaxart and/or greater than 10% beneficial owners of Vaxart Common Stock.

          42.   As particularized in paragraphs 32-38, supra, during the period between June 8,

2020 to June 30, 2020, Armistice Master Fund engaged in purchase and sale transactions in

Vaxart Common Stock which resulted in disgorgeable short-swing profits in the amount of at

least $87,121,800.

          43.   As the purchases and sales were made for the account of Armistice Master Fund,

it is liable to disgorge the entirety of the short-swing profits to the Company.

          IN THE ALTERNATIVE, AS AND FOR A SECOND CLAIM FOR RELIEF
                    AGAINST THE ARMISTICE CAPITAL GROUP

          44.   Plaintiff repeats and realleges the allegations contained in paragraphs 1 through

43, supra, as if fully set forth herein.

          45.   Defendants Armistice Capital, Armistice Master Fund, and Boyd acted together as

a group for the purpose of acquiring, holding, and disposing of the Company’s Common Stock

within the meaning of Sections 13(d)(3) and 16 of the Exchange Act. The Armistice Capital

Group members are under the common control and management of Boyd. See Exhibit 1.

          46.   At all relevant times, the Armistice Capital Group was a statutory insider.




                                                 11
             Case 1:20-cv-08872-AT Document 1 Filed 10/23/20 Page 12 of 13




           47.    All of the Armistice Capital Group’s purchases and sales of Vaxart Common

Stock were directed and made by Boyd through Armistice Capital and Armistice Master Fund on

behalf of each of the Armistice Capital Group members.

           48.    As particularized in paragraphs 32-38, supra, during the period between June 8,

2020 to June 30, 2020, the Armistice Master Fund engaged in purchase and sale transactions in

Vaxart Common Stock which resulted in disgorgeable short-swing profits in the amount of at

least $87,121,800.

           49.    Defendant Armistice Master Fund is liable to disgorge profits arising from

transactions in the Company’s equity securities effected within a six-month period.

           50.    Defendants Armistice Capital and Boyd have pecuniary interests in the short-

swing profits realized by Armistice Master Fund and are jointly and severally liable with Master

Fund to disgorge short-swing profits to extent of their respective pecuniary interests in such

profits.

           WHEREFORE, plaintiff demands judgment, on behalf of Vaxart Inc., against Defendants,

as described above, plus attorneys’ fees, pre-judgment interest and such other and further relief

as to the Court may seem just and proper.

New York, New York
Dated: October 23, 2020


                                               Yours, etc.

                                               OSTRAGER CHONG FLAHERTY
                                                 & BROITMAN P.C.


                                                 S/ Glenn F. Ostrager
                                               Glenn F. Ostrager
                                               Joshua S. Broitman
                                               Roberto L. Gomez



                                                  12
Case 1:20-cv-08872-AT Document 1 Filed 10/23/20 Page 13 of 13




                           437 Madison Avenue, 24th Fl.
                           New York, New York 10022-6886
                           Tel.: (212) 681-0600
                           Fax: (212) 681-0300
                           E-Mail: gostrager@ocfblaw.com


                           Paul D. Wexler
                           Attorney at Law
                           437 Madison Avenue, 24th Fl.
                           New York, New York 10022-6886
                           Tel.: (212) 681-0600
                           Email: pdw@paulwexler.com

                           Attorneys for Plaintiff




                             13
